DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2 recites the limitation “by the at least one device”. It is a typo error. It should be “by a device” to correct the error. 
Claim 1 line 6 also has a typo error for missing a comma “,” after the device. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Verchere et al (US Publication 2014/0022945 A1). 
The teachings of Verchere as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Applicant has amended independent claims 1, 8 and 13 to incorporate the limitation that “network appliances of interdependent networks”. Verchere discloses the routing path C1 is interdependent networks is formed depending on the available transmission capacity allocated at each node [abstract and paragraphs 91-93]. In other words, each node is part of the interdependent networks to fulfill the allocation request requiring a transmission capacity. Additionally, in paragraphs 23-24 and 87-88 disclose the inter-node path (interdependent networks) is formed based on (dependent) the load distribution and the oriented link load rate. 

[0088] It should be noted that at least one of the criteria used during the path selection Cn may be adjustable as a function, for example, of the load rate of the oriented links Ljj'. In other words, weights may be assigned to each of the criteria used, and its weights may be varied based on the load rate of the oriented links Ljj'. This way, each network operator may set its own criteria with its own weights depending on its own network infrastructure configuration strategies.

Regarding claims 3-7, 9-12, and 14 – 20, these claims are rejected for the same reasons as set forth in the last office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verchere et al (US Publication 201/0022945 A1), in view of Wolf (US Patent 6,374,297 B1). 
Regarding claim 2, this claim is rejected for the same reasons as set forth in the previous office action. 

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.  Applicant argues that Verchere fails to teach “various functionalities of or the .
Examiner respectfully disagrees for the following reasons.
Applicant argues in the remarks, page 2 that no portion of Verchere mentions identifying type of functionalities (e.g. packet switching, storing data, filtering, and so on) a particular node provides, nor does any portion of Verchere mention determining whether any given node can be active only if another particular node is also active (e.g., a dependency). Examiner notes this argued feature does not recite or reflect the language in claim 1. Nowhere in claim 1 recites anything about identifying type of functionalities a particular node provides and determining whether any given node can be active only if another particular node is also active. In summary, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., identifying type of functionalities (e.g. packet switching, storing data, filtering, and so on) a particular node provides, nor does any portion of Verchere mention determining whether any given node can be active only if another particular node is also active (e.g., a dependency)] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In fact, the claim only recites “powering down, by the at least one device, network appliances of interdependent networks … powering up, by the device network appliances of the interdependent network”.  The claim does not specify or clarify the meaning of “interdependent networks” in the claimed invention. The broadest reasonable interpretation of that participate in a first routing path C1 running from the input node N1 to the output node N6, via the nodes N2 et N7, after changing the states of chosen elements within the nodes N1, N2 and N7 intended to fulfill an allocation request requiring a transmission capacity CTR equal to 5.lamda. It is clear from this paragraph that each node (N1-N7) is interconnect together to form the interdependent routing path C1 (networks C1). The routing path C1 is interdependent networks is formed depending on the available transmission capacity allocated at each node. In other words, each node is part of the interdependent networks to fulfill the allocation request requiring a transmission capacity. Additionally, in paragraphs 23-24 and 87 88 disclose the inter-node path (interdependent networks) is formed based on (dependent) the load distribution and the oriented link load rate. 

[0088] It should be noted that at least one of the criteria used during the path selection Cn may be adjustable as a function, for example, of the load rate of the oriented links Ljj'. In other words, weights may be assigned to each of the criteria used, and its weights may be varied based on the load rate of the oriented links Ljj'. This way, each network operator may set its own criteria with its own weights depending on its own network infrastructure configuration strategies.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187